CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated November 14, 2013, relating to the financial statements and financial highlights of Franklin Growth Fund, Franklin Utilities Fund, Franklin DynaTech Fund, Franklin Income Fund, and Franklin U.S. Government Securities Fund, which appear in the September 30, 2013 Annual Reports to Shareholders of Franklin Custodian Funds, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP San
